DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to after-final communication filed on 12/28/2021.
Claims 1-21 are subject to examination.
Applicant’s arguments have been fully considered and entered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Poh (Reg. # 51,176) on 1/21/2022.
Please amend the claims as per following:
1.	(Currently Amended)  A method for interfacing devices, comprising:
detecting, using a mobile device that includes a hardware processor and a mobile display, a display device that is proximal to the mobile device over a communications network, wherein the display device is presenting media content;
causing, using the hardware processor, a first card interface to be presented on the mobile display, wherein the first card interface relates to a first media content item currently being presented on the display device and wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device;
detecting, using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item; 
determining, using the hardware processor, whether to present a second card interface or the first card interface that was previously presented 
causing, using the hardware processor, the second card interface to be presented on the mobile display in response to the determination; and
in response to receiving an input on the mobile display of the mobile device that corresponds to a request to present the first card interface that was previously presented for a second time, causing, using the hardware processor, the first card interface and the associated first set of interactive functions to be presented for the second time on the mobile display.

2.	(Cancelled)
3.	(Currently Amended)  The method of claim [[2]] 1, further comprising, in response to receiving the input on the mobile display of the mobile device, causing the first card interface and the associated first set of interactive functions to be presented for the second time on the display device.

4.	(Original)  The method of claim 1, further comprising transmitting the first card interface and the associated first set of interactive functions to the display device over the communications network for presentation on the display device.

5.	(Original)  The method of claim 4, further comprising transmitting the second card interface and the associated second set of interactive functions to the display device over the communications network for presentation on the display device, wherein the first card interface is no longer presented on the display device and the second card interface replaces the first card interface.

6.	(Original)  The method of claim 1, further comprising storing the first card interface and the second card interface in the local memory of the mobile device.

7.	(Original)  The method of claim 1, wherein the first card interface identifies the first media content item being presented on the display device.

8.	(Original)  The method of claim 1, wherein at least one of the first set of interactive functions is a function to share information associated with the first card interface via a social networking service associated with the mobile device.

9.	(Original)  The method of claim 1, wherein the first set of interactive functions is identified based on content presented on the first card interface.

10.	(Original)  The method of claim 1, wherein the display device is detected based on a distance between the mobile device and the display device.

11.	(Currently Amended)  A system for interfacing devices, the system comprising:
a hardware processor that:
detects a display device that is proximal to the mobile device over a communications network, wherein the display device is presenting media content;
causes a first card interface to be presented on the mobile display, wherein the first card interface relates to a first media content item currently being presented on the display device and wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device;
detects that the current presented media on the display device has changed from the first media content item to a second media content item;
determines whether to present a second card interface or the first card interface that was previously presented 
causes the second card interface to be presented on the mobile display in response to the determination; and
in response to receiving an input on the mobile display of the mobile device that corresponds to a request to present the first card interface that was previously presented for a second time, causes the first card interface and the associated first set of interactive functions to be presented for the second time on the mobile display.

12.	(Cancelled)

11, wherein the hardware processor further, in response to receiving the input on the mobile display of the mobile device, causes the first card interface and the associated first set of interactive functions to be presented for the second time on the display device.

14.	(Original)  The system of claim 11, wherein the hardware processor further transmits the first card interface and the associated first set of interactive functions to the display device over the communications network for presentation on the display device.

15.	(Original)  The system of claim 14, wherein the hardware processor further transmits the second card interface and the associated second set of interactive functions to the display device over the communications network for presentation on the display device, wherein the first card interface is no longer presented on the display device and the second card interface replaces the first card interface.

16.	(Original)  The system of claim 11, wherein the hardware processor further stores the first card interface and the second card interface in the local memory of the mobile device.

17.	(Original)  The system of claim 11, wherein the first card interface identifies the first media content item being presented on the display device.

18.	(Original)  The system of claim 11, wherein at least one of the first set of interactive functions is a function to share information associated with the first card interface via a social networking service associated with the mobile device.

19.	(Original)  The system of claim 11, wherein the first set of interactive functions is identified based on content presented on the first card interface.

20.	(Original)  The system of claim 11, wherein the display device is detected based on a distance between the mobile device and the display device.



detecting a display device that is proximal to the mobile device over a communications network, wherein the display device is presenting media content;
causing a first card interface to be presented on the mobile display, wherein the first card interface relates to a first media content item currently being presented on the display device and wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device;
detecting that the current presented media on the display device has changed from the first media content item to a second media content item;
determining whether to present a second card interface or the first card interface that was previously presented 
causing the second card interface to be presented on the mobile display in response to the determination; and
in response to receiving an input on the mobile display of the mobile device that corresponds to a request to present the first card interface that was previously presented for a second time, causing the first card interface and the associated first set of interactive functions to be presented for the second time on the mobile display.
Allowable Subject Matter
Claims 1, 3-11, 13-20, 21 respectively are allowed and renumbered as claims 1, 2-10, 11-18, 19 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “detecting, using a mobile device that includes a hardware processor and a mobile display, a display device that is proximal to the mobile device over a communications network, wherein the display device is presenting media content; causing, using the hardware processor, a first card interface to be presented on the mobile display, wherein the first card interface relates to a first media content item currently being presented on the display device and wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device; detecting, using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item; determining, using the hardware processor, whether to present a second card interface or the first card interface that was previously presented on the mobile display, wherein the second card interface relates to the second media content item currently being presented on the display device and wherein the second card interface includes a second set of interactive functions associated with the second card interface; causing, using the hardware processor, the second card interface to be presented on the mobile display in response to the determination; and
in response to receiving an input on the mobile display of the mobile device that corresponds to a request to present the first card interface that was previously presented for a second time, causing, using the hardware processor, the first card interface and the associated first set of interactive functions to be presented for the second time on the mobile display.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453